DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Priority
Claim 21 recites “less than an angle of 20 degrees” which was not disclosed in the original specification and as such Claim 21 recites new matter (see 112 rejection below). Thus Claim 21-29 have an effective filing date of the filing of this application, October 1, 2020. See 112(a) rejections below. 


Specification
The amendment filed 7/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The end of paragraph 37 reciting the value of “less than 20 degrees” was not recited in the original specification and thus contains new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
1. “the upright arms having a tendency toward pivot splaying away from the central axis with axial loading when a rod is in a locked orientation within the rod receiving channel” in claims 21, 30 was never disclosed in the original specification
2. the last “wherein” clause at the end of claim 21 was never disclosed in the original specification (see 112 rejections below). 
3. the last “wherein” clause at the end of claim 30 was never disclosed in the original specification (see 112 rejections below). 

Drawings
The drawings were received on 7/18/2022.  These drawings are accepted.
Due to applicant’s amendments, the drawings are again objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle defined for the linear surface of the reverse angle for the closure load flank..” (in claim 21,30”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “less than 20 degrees” which was not disclosed in the original specification. See 112(b) rejection below where the only thing gleamed from the last clause of Claim 21 is that the angle of the stab flank is less than 20 degrees. As such, Claims 21 and its dependent claims contain new matter and have an effective filing date of 10/1/2020. Note, the drawings themselves cannot be used to disclose specific dimensions/values when the specification does not disclose that the drawings are to scale. See MPEP 2125 and Response to Arguments above and Response to Arguments in the office action mailed on 1/18/2022.
Claim 21 and its dependent claims, 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 30 each recite “the upright arms having a tendency toward pivot splaying away from the central axis with axial loading when a rod is in a locked orientation within the rod receiving channel” which is unclear. A “locked orientation” for the rod was never disclosed in the specification and an interpretation for this clause seems to suggest that when the rod is in a locked orientation, that is, locked and not moveable in the receiver and thus suggests the fastener is already tightened against the receiver, that the fastener is further rotated to cause splaying, which was never disclosed in the specification. Likewise, it is unclear if the “locked orientation” is when the rod is placed in the receiver and the fastener engaged with the receiver (but not fully tightened) such that the rod can not be removed from the receiver in a direction parallel to the longitudinal axis of the receiver. If that is the case, then the claim should recite that the tendency of splaying occurs during the locking of the rod to the receiver (which is supported in the specification). As such, there is adequate support in the specification to determine what exactly applicant intends with claim 21, 30. Thus claims 21, 30 and their dependent claims are rejected under 112(a).  It is suggested that claims 21, 30 recite: “the upright arms having a tendency toward pivot splaying away from the central axis with axial loading when placing a rod [[is]] to [[in]] a locked orientation within the rod receiving channel” to overcome this particular rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and its dependent claims, 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 21 and its dependent claims, 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 21, 30 each recites “the upright arms having a tendency toward pivot splaying away from the central axis with axial loading when a rod is in a locked orientation within the rod receiving channel” which is unclear. A “locked orientation” for the rod was never disclosed in the specification and an interpretation for this clause seems to suggest that when the rod is in a locked orientation, that is, locked and not moveable in the receiver and thus suggests the fastener is already tightened against the receiver, that the fastener is further rotated to cause splaying, which was never disclosed in the specification. Likewise, it is unclear if the “locked orientation” is when the rod is placed in the receiver and the fastener engaged with the receiver (but not fully tightened) such that the rod can not be removed from the receiver in a direction parallel to the longitudinal axis of the receiver. If that is the case, then the claim should recite that the tendency of splaying occurs during the locking of the rod to the receiver (which is supported in the specification). As such, the scope of claims 21, 30 and its dependent claims is unclear and are rejected under 112(b). See 112(a) rejection above. See “Allowable Subject Matter” section for a suggestion on how the applicant can overcome this particular rejection.
Claim 21 recites “wherein the closure stab flank includes a linear surface that defines an angle greater than an angle defined for the linear surface of the reverse angle for the closure load flank measured from a horizontal plane that is orthogonal to the longitudinal axis#1 and less than an angle of 20 degrees measured orthogonally relative to the longitudinal axis#2 and compared with the 1 to 2 degrees of angulation for the pivot splay of each upright arm relative to the longitudinal axis of the fastener when the spinal fixation assembly is in the locked configuration via the fastener#3” which is unclear. 
For italicized portion #1, it is unclear which angle is measured from a horizontal plane, the angle of the stab flank or the angle of the linear surface or both angles.
For italicized portion #2, it is unclear which angle is less than 20 degrees, the angle of the stab flank or the angle of the linear surface.
For italicized portion #3, it is not clear what the comparison of the angle of the stab flank has to do with the degree of splaying. It is not clear if applicant is trying to say that the angle of the stab flank is greater than, equal to, or less than the 1-2 degrees of the splay of the arms.
This entire last “wherein” clause for claim 21 seems to be one long run-on sentence where it is not clear what the applicant is trying to claim. The only thing that the examiner can ascertain from this section is that the angle (of the stab flank) is less than 20 degrees (based off applicant’s amendment to paragraph 37 of the specification). It is suggested that applicant structure this clause better (use of commas, semi-colons, indentations, etc) so that it is clear what the intention of this section is. 
Claim 30 recites “wherein the closure stab flank includes a linear surface that defines an angle greater than an acute angle defined for the linear surface of the reverse angle for the closure load flank measured from a horizontal plane that is orthogonal to the central axis” where it is not clear what is measured from a horizontal plane, the “angle” or “acute angle.” Much like the end of claim 21, the end of claim 30 is similarly confusing as to the scope of the claim. It is suggested that applicant structure this paragraph better (use of commas, semi-colons, indentations, etc) so that it is clear what the intention of this section is. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that applicant recites “less than 20 degrees” in claim 21 which recites new matter as this value was never disclosed in the original specification. The drawings were never disclosed as being drawn to scale and thus does not provide adequate support for this limitation. As stated previously and looking at Figure 7 (see drawing filed 12/14/2021), angle D, at best, has support for being an acute angle. See previous Response to Arguments in the office action mailed 1/18/2022. Likewise, due to the 112 rejections above, no prior art rejection was given for Claim 21 (last wherein clause) as it is not clear what applicant is trying to claim. 
Applicant is welcome to contact the examiner if he/she has any questions. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773